 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10   ABEL P. REYES,                                         ) Case No.: 1:16-cv-00586 DAD JLT
                                                            )
11                                       Plaintiffs,        ) ORDER SETTING SETTLEMENT
                                                            ) CONFERENCE
12            v.                                            )
                                                            )
13   M. FLORES,                                             )
14                                       Defendants.        )
                                                            )
15                                                          )

16            As a matter of policy, Judge Drozd requires all parties to engage in a formal settlement

17   conference regardless of whether they believe a settlement conference is likely to yield a

18   compromise. Thus, the Court sets a settlement conference on May 17, 2019 at 9:00 a.m. and

19   ORDERS:

20            1.       The plaintiff will appear by telephone. Defense counsel may appear by telephone,

21   if he files a request to do so by May 10, 2019;

22            2.       Unless otherwise permitted in advance by the Court, the attorney who will try

23   the case SHALL appear at the Settlement Conference with the parties and the person or

24   persons having authority to negotiate and settle the case on any reasonable terms1discussed at

25   the conference.

26            3.       Consideration of settlement is a serious matter that requires preparation prior to

27
              1
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
28   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
 1   the settlement conference. Set forth below are the procedures the Court will employ, absent

 2   good cause, in conducting the conference.

 3                     a.       No later than April 12, 2019, the plaintiff SHALL submit to the

 4   defendant via fax or e-mail, a written itemization of damages and a meaningful2 settlement

 5   demand which includes a brief explanation of why such a settlement is appropriate. Thereafter,

 6   no later than April 26, 2019, the defendant SHALL respond via fax or e-mail, with an

 7   acceptance of the offer or with a meaningful counteroffer, which includes a brief explanation of

 8   why such a settlement is appropriate. If it appears productive, the parties SHALL continue to

 9   exchange offers until settlement is achieved, or it appears settlement cannot be achieved absent
10   the Court’s assistance.

11            If settlement is not achieved through this exchange, each party SHALL attach copies of

12   their settlement offers to their Confidential Settlement Conference Statement, as described

13   below. Copies of these documents shall not be filed on the court docket.

14                     b.       No later than April 10, 2019, the defense shall submit by e-mail to

15   JLTOrders@caed.uscourts.gov, a confidential settlement conference statement. So that it is

16   received no later than April 10, 2019, the plaintiff SHALL submit his settlement conference

17   statement to:

18            United States Courthouse

19            510 19th Street, Suite 200
20            Bakersfield, CA 93301

21            The statements should not be filed with the Clerk of the Court and need not be served

22   on any other party. The parties may file a Notice of Lodging of Settlement Conference

23   Statement. Each statement shall be clearly marked “confidential” with the date and time of the

24   Settlement Conference indicated prominently thereon.

25                     c.       The confidential settlement conference statement shall include the

26   following:
27            2
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the other
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the opponent.
28   In making the meaningful offers, the parties should consider the evidence as well as the risk that the jury will not find
     in their favor.
 1                    1.   A brief statement of the facts of the case.

 2                    2.   A brief statement of the claims and defenses, i.e., statutory or other

 3   grounds upon which the claims are founded; a forthright evaluation of the parties' likelihood of

 4   prevailing on the claims and defenses; and a description of the major issues in dispute.

 5                    3.   A summary of the proceedings to date.

 6                    4.   An estimate of the cost and time to be expended for further discovery,

 7   pretrial and trial.

 8                    5.   The relief sought.

 9                    6.   The party's position on settlement, including present demands and offers
10   and a history of past settlement discussions, offers and demands.

11
     IT IS SO ORDERED.
12

13       Dated:     March 25, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
